Opinion

PETERS, J.
The accidental failure of suit statute, General Statutes § 52-592 (a)1 affords a plaintiff a one year window of opportunity to “commence a new action . . . for the same cause” if a prior action “has failed ... to be tried on its merits ... for any matter of form . . . .” The question in this certified appeal is whether a disciplinary dismissal properly may be characterized as a dismissal as a “matter of form.” We conclude that the answer to this question depends upon the nature and the extent of the conduct that led to the disciplinary dismissal.
In their original action, as in the present one, the plaintiffs, Rohan Ruddock and his mother, sought to recover damages for personal injuries sustained by the named plaintiff, allegedly as a result of the defendants’ negligence or recklessness. The trial court, Hon. Harry N. Jackaway, judge trial referee, acting pursuant to Practice Book § 251,2 terminated the plaintiffs’ action *571by a disciplinary dismissal arising out of the failure of the named plaintiffs mother and the plaintiffs’ attorney to attend a scheduled pretrial conference.
The plaintiffs filed a motion for reconsideration and recusal. They did not contest the fact of nonattendance at the pretrial conference. Instead, they claimed that: (1) their attorney had been unable to appear in timely fashion because of an unavoidable accident involving his car; and (2) he had tried to communicate his unavoidable delay to court personnel. Denying the plaintiffs’ motion, the court exercised the discretion conferred upon it by General Statutes § 52-212 (a)3 and reaffirmed the judgment of dismissal. The plaintiffs acknowledge that, regardless of whether their absence resulted from mistake, inadvertence or excusable neglect, the judgment of dismissal in the original action was a disciplinary dismissal.4
Thereafter, pursuant to § 52-592 (a), the plaintiffs filed a new complaint alleging the same cause of action. *572In response, the defendants filed a motion for summary judgment, in which they claimed that the plaintiffs’ action was time barred5 because § 52-592 (a) does not permit a new action if the original action was terminated as the result of a disciplinary dismissal. In opposition to the defendants’ motion, the plaintiffs not only challenged its legal premise but also filed an affidavit raising again the factual issue of mistake, inadvertence or excusable neglect that they had raised in their motion for reconsideration.
The court, Arena, J., granted the defendants’ motion for summary judgment, upholding their claim that, as a matter of law, the dismissal of the plaintiffs’ original cause of action for disciplinary reasons precluded their subsequent invocation of § 52-592 (a). The court reasoned that any other ruling would “frustrate the reasoned dismissal by Judge Jackaway, and [would] permit counsel to ignore the orders of the court by virtue of an overextension of [the statute].” In light of this conclusion of law, the court made no reference in its memorandum of decision to the factual issues raised by the plaintiffs’ affidavit.6 Thereafter, in response to the defendants’ motion for clarification, the court ruled that it was immaterial whether the original dismissal had been based “on the plaintiff[s]’ failure to appear at one or more than one pretrial.”7
*573In a per curiam opinion, the Appellate Court affirmed the judgment of the trial court. Ruddock v. Burrowes, 43 Conn. App. 913, 684 A.2d 282 (1996). In the absence of any indication in the record to the contrary, we may presume that the Appellate Court adopted the reasoning of the trial court, Arena, J. Having granted the plaintiffs’ petition for certification,8 we reverse the judgment of the Appellate Court and direct a remand to the trial court for further proceedings.
The procedural posture of this case determines the scope of our review. The court, Arena, J., in ruling on the motion for summary judgment, concluded, as a matter of law, that, because of the disciplinary nature of the dismissal, the plaintiffs had failed to meet their burden of establishing that they were entitled to invoke § 52-592 (a). Unless we affirm this legal conclusion, the unresolved factual issues raised by the plaintiffs’ affidavit require us to overturn the summary judgment. “Practice Book § 384 provides that summary judgment shall be rendered forthwith if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. . . . In deciding a motion for summary judgment, the trial court must view the evidence in the light most favorable to the nonmoving party. . . . The party seeking summary judgment has the burden of showing the absence *574of any genuine issue [of] material facts which, under applicable principles of substantive law, entitle him to a judgment as a matter of law . . . and the party opposing such a motion must provide an evidentiary foundation to demonstrate the existence of a genuine issue of material fact. Practice Book § 381.” (Citations omitted; internal quotation marks omitted.) Doty v. Mucci, 238 Conn. 800, 805-806, 679 A.2d 945 (1996); Bruttomesso v. Northeastern Connecticut Sexual Assault Crisis Services, Inc., 242 Conn. 1, 5-6, 698 A.2d 795 (1997); Miller v. United Technologies Corp., 233 Conn. 732, 744-45, 660 A.2d 810 (1995); Suarez v. Dickmont Plastics Corp., 229 Conn. 99, 105-106, 639 A.2d 507 (1994).
The arguments of the parties in this court do not fully reflect the law governing summary judgments. Understandably, the defendants reiterate the argument, on which they prevailed in the trial court, that disciplinary dismissals are never “a matter of form” for the purposes of § 52-592 (a). They do not address the factual issues raised by the plaintiffs’ affidavit. The plaintiffs, in turn, argue for a more nuanced consideration of the underlying circumstances of the disciplinary dismissal. Their argument8
9 appears to assume, however, that, without any findings of fact, we should accept the accuracy of the representations contained in their affidavits to Judge Jackaway and Judge Arena.10 Neither argument is persuasive.
*575Whether § 52-592 (a) categorically excludes disciplinary dismissals from the class of dismissals that properly may be characterized as arising from “any matter of form” is a question that lies at the intersection of two principles firmly established in our law. On the one hand, in a long line of cases, we have held that § 52-592 (a) is remedial in nature and, therefore, warrants a broad construction. See, e.g., Lacasse v. Burns, 214 Conn. 464, 470, 572 A.2d 357 (1990); Isaac v. Mount Sinai Hospital, 210 Conn. 721, 728, 557 A.2d 116 (1989); Broderick v. Jackman, 167 Conn. 96, 97, 355 A.2d 234 (1974); Ross Realty Corp. v. Surkis, 163 Conn. 388, 393, 311 A.2d 74 (1972); Baker v. Baningoso, 134 Conn. 382, 387, 58 A.2d 5 (1948); Johnston v. Sikes, 56 Conn. 589, 591-92 (Superior Court 1888). Apparently acceding in our assessment of its intent, the legislature, over the year's, repeatedly has broadened eligibility for the relief afforded by the statute. Broderick v. Jackman, supra, 97-99. On the other hand, our decisions also have underscored the importance of trial court caseflow management of crowded dockets. “Caseflow management is based upon the premise that it is the responsibility of the court to establish standards for the processing of cases and also, when necessary, to enforce compliance with such standards. Our judicial system cannot be controlled by the litigants and cases cannot be allowed to drift aimlessly through the system.” In re Mongillo, 190 Conn. 686, 691, 461 A.2d 1387 (1983); Gionfrido v. Wharf Realty, Inc., 193 Conn. 28, 32-33, 474 A.2d 787 (1984). In the event of noncompliance with a court order, the directives of caseflow management authorize trial courts, in appropriate circumstances, to take action against either the errant attorney or the litigant who freely chose the attorney. Link v. Wabash R. Co., 370 U.S. 626, 633-34, 634 n.10, 82 S. Ct. 1386, 8 L. Ed. 2d 734 (1962); Gionfrido v. Wharf Realty, Inc., supra, 33-34; Thode v. Thode, 190 Conn. 694, 698, 462 A.2d 4 (1983); *576In re Mongillo, supra, 692; Stanley v. Hartford, 140 Conn. 643, 648, 103 A.2d 147 (1954).
This case requires us, for the first time, to find the proper accommodation between these competing principles. In the absence of further legislative guidance, we conclude that disciplinary dismissals are not excluded categorically from the relief afforded by § 52-592 (a).
We already have observed that, in appropriate cases, “a dismissal entered pursuant to [Practice Book] § 251 would not bar a subsequent action brought under the authority of § 52-592.” Lacasse v. Burns, supra, 214 Conn. 471; Gionfrido v. Wharf Realty, Inc., supra, 193 Conn. 34 n.6. Disciplinary dismissals do not, in all cases, demonstrate the occurrence of misconduct so egregious as to bar recourse to § 52-592. Cf. Skibeck v. Avon, 24 Conn. App. 239, 242-43, 587 A.2d 166, cert. denied, 219 Conn. 912, 593 A.2d 138 (1991).11 Whether the statute applies cannot be decided in a factual vacuum.12 To *577enable a plaintiff to meet the burden of establishing the right to avail himself or herself of the statute, a plaintiff must be afforded an opportunity to make a factual showing that the prior dismissal was a “matter of form” in the sense that the plaintiffs noncompliance with a court order occurred in circumstances such as mistake, inadvertence or excusable neglect. See General Statutes § 52-212.13
The burden of bringing anew action sufficiently vindicates the demands of caseflow management. “ ‘[I]t cannot be said that a disciplinary dismissal that does not preclude a litigant from commencing another action on the same claim is wholly ineffective as a sanction, since additional legal fees and expenses must be incurred in doing so and the new suit must normally await the disposition of earlier cases.’ ” Lacasse v. Bums, supra, 214 Conn. 474, quoting Milgrim v. Deluca, 195 Conn. 191, 195, 487 A.2d 522 (1985).
Our conclusion in this case is consistent with previous cases arising under § 52-592 (a).14 We have not often decided that a plaintiff, after a dismissal under an applicable rule of practice, should be denied access to the statute because the prior judgment was not a “matter of form.” When we have done so, our decision has focused on conduct other than mistake, inadvertence or excusable neglect. For example, we have held that § 52-592 (a) affords no relief in cases in which a plaintiffs prior action was dismissed because the plaintiff withdrew it voluntarily; see Parrott v. Meacham, 161 *578Conn. 573, 575, 290 A.2d 335 (1971); Baker v. Baningoso, supra, 134 Conn. 387; or consented to its dismissal. Such consent may be inferred from a plaintiffs failure to file a memorandum in opposition to a defendant’s motion to strike; Hughes v. Bemer, 206 Conn. 491, 495, 538 A.2d 703 (1988); or from a plaintiff s inordinate delay in appointing an administrator or executor. Walworth v. Hartford Hospital, 23 Conn. App. 404, 408-409, 580 A.2d 545 (1990). The rationale of those cases does not compel denial of relief under § 52-592 (a) to the plaintiffs in the present case if they can prove the circumstances of the dismissal of their case to be as alleged.
The judgment of the Appellate Court is reversed and the case is remanded to that court with direction to remand the case to the trial court for further factual findings to determine the circumstances of the plaintiffs’ claimed justification for nonappearance at the pretrial conference.
In this opinion CALLAHAN, C. J., and NORCOTT, Js., concurred.

 General Statutes § 52-592 provides in relevant part: “Accidental failure of suit; allowance of new action, (a) If any action, commenced within the time limited by law, has failed one or more times to be tried on its merits ... for any matter of form . . . the plaintiff . . . may commence a new action, except as provided in subsection (b) of this section, for the same cause at any time within one year after the determination of the original action or after the reversal of the judgment. . . .”


 Practice Book § 251 provides in relevant part: “Dismissal for Lack of Diligence
*571“If a party shall fail to prosecute an action with reasonable diligence, the court may, after hearing, on motion by any party to the action pursuant to Sec. 196, or on its own motion, render a judgment dismissing the action with costs. . .


 General Statutes § 52-212 provides in relevant part: “Reopening judgment upon default or nonsuit, (a) Any judgment rendered or decree passed upon a default or nonsuit in the Superior Court may be set aside, within four months following the date on which it was rendered or passed, and the case reinstated on the docket, on such terms in respect to costs as the court deems reasonable, upon the complaint or written motion of any party or person prejudiced thereby, showing reasonable cause, or that a good cause of action or defense in whole or in part existed at the time of the rendition of the judgment or the passage of the decree, and that the plaintiff or defendant was prevented by mistake, accident or other reasonable cause from prosecuting the action or making the defense. . . .”


 The plaintiffs could have challenged the merits of the judgment of dismissal by taking a timely appeal therefrom. On an appeal from a judgment following a denial of a motion to open pursuant to § 52-212 (a), however, the standard of appellate review is whether the trial court’s judgment was an abuse of its discretion. See, e.g., Biro v. Hill, 231 Conn. 462, 468, 650 A.2d 541 (1994); In re Baby Girl B., 224 Conn. 263, 294-95, 618 A.2d 1 *572(1992); Gionfrido v. Wharf Realty, Inc., 193 Conn. 28, 34, 474 A.2d 787 (1984). The plaintiffs elected not to take such an appeal.


 The plaintiffs have not challenged the argument of the defendants that, if § 52-592 (a) does not permit this action, the action would be barred by the otherwise applicable statute of limitations. General Statutes § 52-584.


 The original court, similarly, had not made any findings of fact about the reasons for the plaintiffs’ nonattendance at the pretrial conference.


 In its memorandum of decision, the court stated at one point that the original action had been dismissed because of “the plaintiff[s]’ failure to appear at several pretrial conferences.” At a later point, the memorandum stated that the dismissal had resulted from the failure of the plaintiffs to appear “at a previously scheduled pretrial conference.” (Emphasis added.)
The defendants filed a motion for rectification or articulation to clarify this discrepancy. In their motion, the defendants conceded that “the original *573action was dismissed because of failure to appear at one pretrial . . . (Emphasis added.) At oral argument in this court, the defendants again conceded that “there was only one missed pretrial in this case.” We are, therefore, surprised at the statement in the defendants’ brief that the significance of their motion was merely to alert the court to an apparent typographical mistake in its memorandum of decision.


 The issue on which we granted the plaintiffs’ petition for certification to appeal is: “Did the Appellate Court properly conclude that the prior dismissal of the plaintiff[s]’ claims did not bring this action within the provisions of the accidental failure of suit statute, General Statutes § 52-592?” Ruddock v. Burrowes, 239 Conn. 955, 688 A.2d 326 (1996).


 The dissenting opinion makes the same assumption.


 In its memorandum of decision, the court, Arena, J., discussed neither the plaintiffs’ affidavit nor the failure of the defendants to file any opposing affidavit. Because Practice Book § 380 counsels the filing of an opposing affidavit, the court might have been entitled to draw an adverse inference from the absence of such an affidavit. However, “[t]he inference which may ordinarily be drawn from the failure of a party to file an opposing affidavit is not warranted where the other parly is the only person having knowledge of the particular facts involved.” Batick v. Seymour, 186 Conn. 632, 645-46, 443 A.2d 471 (1982); Nolan v. Borkowski, 206 Conn. 495, 504, 538 A.2d 1031 (1988).


 We do not agree, therefore, with the statement in the dissenting opinion that, “[t]his court has always considered that disciplinary dismissals due to a lawyer’s misconduct constitute a failure ‘for any matter of form’ within the meaning of § 52-592 (a).” See Hughes v. Bemer, 206 Conn. 491, 495, 538 A.2d 703 (1988); Parrott v. Meacham, 161 Conn. 573, 575, 290 A.2d 335 (1971); Baker v. Baningoso, supra, 134 Conn. 387; Walworth v. Hartford Hospital, 23 Conn. App. 404, 408-409, 580 A.2d 545 (1990). The fact that courts have allowed plaintiffs access to § 52-592 (a) in some cases involving § 251 dismissals does not mean that we must allow recourse to the statute if the attorney’s misconduct is egregious.


 A trial court, for example, might find an attorney’s misconduct to be egregious if the attorney represented that his nonappearance was caused by difficulties with his car without disclosing that he had ready access to alternative transportation. A trial court might make a similar finding if, in one case, the attorney repeatedly, and without credible excuse, delayed scheduled court proceedings. Nonappearances that interfere with proper judicial management of cases, and cause serious inconvenience to the court and to opposing parties, are categorically different from a mere failure to respond to a notice of dormancy pursuant to Practice Book § 251; see Lacasse v. Burns, supra, 214 Conn. 474; or a single failure to appear, in a timely fashion, after a luncheon recess. See Gionfrido v. Wharf Realty, Inc., supra, 193 Conn. 34 n.6.


 That statute has language resembling our construction of § 52-592 (a). See footnote 3 of this opinion.


 Many of the cases cited by the defendants to buttress their argument in favor of the trial court’s judgment in this case are inapposite because they arise, not under the remedial auspices of § 52-592 (a), but under the discretionary auspices of § 52-212. See, e.g., Jaconski v. AMF, Inc., 208 Conn. 230, 543 A.2d 728 (1988); Jaquith v. Revson, 159 Conn. 427, 270 A.2d 559 (1970).